     Case 3:21-cv-00021-SMR-SBJ Document 13 Filed 05/24/21 Page 1 of 4




                  CUNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF IOWA
                        EASTERN DIVISION

CHRIS KELLY, JR.,                        )     No. 3:21-cv-00021
                                         )
                 Plaintiff,              )
                                         )     JOINDER IN THE
           vs.                           )     PRE-ANSWER MOTION TO
                                         )     DISMISS FILED BY THE
JUDE PANNELL, TRAVIS NEELD,              )     CITY DEFENDANTS AND
NILES MERCER, DOES 1-10, THE             )     ADDITIONAL PRE-ANSWER
CITY OF IOWA CITY and JOHNSON            )     MOTION TO DISMISS
COUNTY,                                  )
                                         )
                 Defendants.             )

     Jude Pannell and Johnson County hereby join in the Pre-answer

Motion to Dismiss filed by Travis Neeld, Niles Mercer, and the City of Iowa

City. The City’s Motion and Brief clearly set out the claims for which

dismissal is proper for Mr. Pannell and Johnson County. Those Counts

include:

  • III (racial profiling and racial discrimination);

  • V (cover-up and malicious prosecution);

  • VI (civil conspiracy);

  • VII (ratification, maintenance, and deliberate indifference); and,

  • XI (negligent hiring, retention, supervision, and intentional infliction
    of emotional distress).
     Case 3:21-cv-00021-SMR-SBJ Document 13 Filed 05/24/21 Page 2 of 4




      Rehashing those same arguments anew would not assist the Court in

ruling on dismissal.

      Mr. Pannell and Johnson County submit additional arguments for

dismissal pertaining to: Count V (cover-up and malicious prosecution), all

other Counts to the extent based on the alleged cover-up, including Counts

VI, VII, VIII, IX, X, and XI; and, Count XII for injunctive relief to the extent

based on other the Counts that are dismissed. In accordance with Federal

Rule of Civil Procedure 12(b), Mr. Pannell and Johnson County move to

dismiss those Counts for the additional reasons further described in the Brief

in Support of Pre-Answer Motion to Dismiss.

      If the Court grants the Pre-Answer Motion to Strike filed by Mr.

Pannell and Johnson County, Count V fails to state a claim upon which relief

may be granted under Federal Rule of Civil Procedure 12(b)(6). See Fed. R.

Civ. P. 12(b)(6). To the extent the other Counts are based on the alleged

cover-up, those Counts are also proper for dismissal for the same reasons as

Count V. See id. Count XII for injunctive relief also fails to state claim upon

which relief may be granted to the extent it relies on the other Counts

addressed by the City’s Motion to Dismiss and this Motion because Plaintiff

cannot establish the requisite likelihood of success on the merits – those

claims being properly dismissed. See Powel v. Ryan, 855 F.3d 899, 902 (8th
     Case 3:21-cv-00021-SMR-SBJ Document 13 Filed 05/24/21 Page 3 of 4




Cir. 2017 (citing Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th

Cir. 1981 (en banc)) (pertaining to the requisite likelihood of success on the

merits to obtain injunctive relief).

      WHEREFORE, Jude Pannell and Johnson County, pray the Court

dismiss Count V; dismiss all other Counts to the extent they rely on an alleged

cover-up, including Counts VI, VII, VIII, IX, X, and XI; dismiss Count XIII

to the extent injunctive relief is sought for dismissed claims; and for further

relief as this Court deems just and proper.

                                       /s/ Robert M. Livingston
                                       Robert M. Livingston, #AT0004728
                                       STUART TINLEY LAW FIRM LLP
                                       310 W. Kanesville Blvd., 2nd Floor
                                       Council Bluffs, Iowa 51503
                                       Direct #712.828.7840
                                       Telephone: 712.322.4033
                                       Facsimile: 712.322.6243
                                       Email: rlivingston@stuarttinley.com

                                       Kristopher K. Madsen #AT0004969
                                       STUART TINLEY LAW FIRM LLP
                                       310 W. Kanesville Blvd., 2nd Floor
                                       Council Bluffs, Iowa 51503
                                       Direct #712.828.7838
                                       Telephone: 712.322.4033
                                       Facsimile: 712.322.6243
                                       Email: kmadsen@stuarttinley.com
                                       ATTORNEYS FOR DEFENDANTS
                                       JUDE PANNELL AND JOHNSON
                                       COUNTY
     Case 3:21-cv-00021-SMR-SBJ Document 13 Filed 05/24/21 Page 4 of 4




                     CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 24th day of May, 2021,
the above and foregoing document was electronically filed with the Clerk of
the Court using the ECF system, service being made by ECF upon the
following:

Aaron Marr Page                         Wilford H. Stone
Clark Grove PLLC                        Nathan M. Kooker
PO Box 294                              Lynch Dallas, P.C.
Iowa City, IA 52244                     526 Second Avenue SE
Aaron@clarkgrove.com                    Cedar Rapids, IA 52406
ATTORNEY FOR PLAINTIFF                  ATTORNEYS FOR DEFENDANTS
                                        TRAVIS NEELD AND NILES
                                        MERCER
Elizabeth J. Craig
Susan Dulek
Assistant City Attorney
410 E. Washington Street
Iowa City, IA 52240
icattorney@iowa-city.org
ATTORNEY FOR DEFENDANT
CITY OF IOWA CITY

                                        _/s/ Robert M. Livingston
